Exhibit 10.3

TELEDYNE TECHNOLOGIES INCORPORATED

STOCK OPTION AGREEMENT

            , 20    

Teledyne Technologies Incorporated (the “Company”) and the stock option
recipient named below (the “Optionee”) enter into this Stock Option Agreement
effective as of             , 20    .

Optionee: «FirstName» «LastName»

WHEREAS, the Company desires to induce Optionee to remain a key employee of the
Company by granting the stock option evidenced by this Stock Option Agreement to
the Optionee pursuant to the Teledyne Technologies Incorporated Amended and
Restated 2008 Incentive Award Plan, as the same may be amended from time to time
(the “Plan”) and Optionee, having read and understood this Stock Option
Agreement and the attached Terms and Conditions of Stock Option Grant
incorporated herein by reference, is willing to enter into this Stock Option
Agreement.

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and intending to be legally bound, the parties hereto agree as follows:

Subject to the Plan and the Terms and Conditions of Stock Option Grant attached
hereto and incorporated herein by reference, by which the Optionee agrees to be
bound, the Company grants to Optionee the right and option to purchase shares of
Common Stock as follows:

 

Number of shares subject to option granted:

   «Grant»

Exercise price:

   $         (U.S. dollars)

Expiration date:

               , 20     [10 years from grant date]

Vesting schedule during continued

employment:

  

One-third (1/3rd) on             , 20     [one year from grant date]

Additional one-third (1/3rd) on             , 20     [two years from grant date]

Remaining one-third (1/3rd) on             , 20     [three years from grant
date]

IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
effective the day and year first above written.

 

       

TELEDYNE TECHNOLOGIES INCORPORATED

   

By:

  LOGO [g329534g00m28.jpg]       John T. Kuelbs       Executive Vice President,
General Counsel and Secretary

WITNESS:

 

   

OPTIONEE:

 



--------------------------------------------------------------------------------

Teledyne Technologies Incorporated

Terms and Conditions of Stock Option Grant

These Terms and Conditions apply to Stock Options granted on             ,
20    , under the Teledyne Technologies Incorporated Amended and Restated 2008
Incentive Award Plan.

[            , 20    ]

SECTION 1: Definitions

 

 

Capitalized words used but not defined in below or elsewhere in these Terms and
Conditions shall have the meanings ascribed to them in the Plan.

Committee—Personnel and Compensation Committee of the Board of Directors of the
Company.

Common Stock or Shares —common stock, $0.01 par value per share, of the Company.

Company—Teledyne Technologies Incorporated and its successors.

Disability—disability of the Optionee, as determined by the Committee in its
sole and absolute discretion.

Fair Market Value—the closing price of a share of Common Stock on the New York
Stock Exchange on the relevant date or, if the relevant date is not a trading
day or no shares of Common Stock were traded on such date, on the next preceding
date on which shares of Common Stock were traded on the New York Stock Exchange.

Option Period—period of time beginning on             , 20     [insert date of
grant] and ending on             , 20     [insert 10 years from date of grant]
(if not before pursuant to these Terms and Conditions), inclusive of such dates.

Option Shares—shares of Common Stock that may be acquired on the exercise of
Stock Options.

Plan— refers to the Teledyne Technologies Incorporated Amended and Restated 2008
Incentive Award Plan, as the same may be amended from time to time.

Retirement—shall mean early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Optionee
participates. For purposes of the Plan, the Committee interprets retirement to
mean termination of employment with the Company or one of its Subsidiaries after
the Optionee attains the age of 55.

Stock Options—nonqualified stock options to purchase shares of Common Stock
evidenced by the Stock Option Agreement. The Stock Options are not intended to
be incentive stock options within the meaning of Section 422 of the Internal
Revenue Code.

Stock Option Agreement—the agreement between the Company and Optionee evidencing
the grant of Stock Options pursuant to one of the Plans and Optionee’s
acceptance of Stock Options on the Terms and Conditions set forth herein.

Subsidiary—direct or indirect subsidiary of the Company within the meaning of
Section 424(f) of the Internal Revenue Code.

Termination of Employment—voluntary or involuntary termination of the Optionee’s
employment with the Company or a Subsidiary for any reason, including death,
Disability, Retirement or as the result of the divestiture of the Optionee’s
employer or similar transaction in which the Optionee’s employer ceases to be
the Company or one of its Subsidiaries.

 



--------------------------------------------------------------------------------

SECTION 2: Vesting

 

 

2.1 The Stock Options shall become exercisable cumulatively in accordance with
the vesting schedule set forth in the Stock Option Agreement (rounded down to
the nearest whole share). On the death of the Optionee, all Stock Options shall
become immediately and fully exercisable. Vesting of the Stock Options will be
accelerated in full on a Change of Control in accordance with the provisions of
the Plan and Section 5 hereof.

 

2.2 The Committee, in its sole discretion, shall have the right (but shall not
in any case be obligated), exercisable at any time after the date of grant, to
vest the Stock Options, in whole or in part, prior to the time the Stock Options
would otherwise vest under the terms of the Stock Option Agreement. The
Committee is not obligated to exercise its discretion in any particular
circumstance and is not obligated to make the same or similar determinations
with respect to similarly situated participants in the Plan.

 

 

SECTION 3: Exercise and Withholding

 

 

3.1 The Optionee shall exercise the Stock Options through Computershare
Shareowner Services (formerly BNY Mellon Shareowner Services) either by
contacting a customer service representative via telephone at (866) 867-6515, or
via the internet, located on the Web at https://www.bnymellon.com/shareowner/
equityaccess. The Company reserves the right to change the means of exercising
options or the option administration at any time. The Optionee shall pay the
full exercise price by: (a) delivering funds to Computershare Shareowner
Services in the form of cash or a check payable to the “Teledyne ESOP”;
(b) delivering to Computershare Shareowner Services one or more certificates for
shares of Common Stock, together with a stock power executed in blank, having a
Fair Market Value equal to the exercise price for the Stock Options being
exercised; (c) delivering a combination of cash and Common Stock; or (d) at the
Company’s discretion and subject to certain conditions, delivering payment to
Computershare Shareowner Services in accordance with a “cashless exercise” or
“same-day sale” exercise program. Shares

of Common Stock delivered or withheld in payment of the exercise price of the
Stock Options shall be valued at their Fair Market Value on the date of
exercise.

3.2 Computershare Shareowner Services, on behalf of the Company, shall be
entitled to withhold (or secure payment from the Optionee in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any Option Shares under rules
prescribed by the Committee. The Company may defer issuance of shares of Common
Stock upon exercise unless indemnified to its satisfaction with respect to any
such tax. The amount of such withholding or tax payment shall be determined by
the Committee or its designee. At the Company’s discretion, the Optionee shall
have the right to elect to meet the Optionee’s withholding requirement (a) by
having withheld from the shares issuable upon the exercise of the Stock Options
at the appropriate time that number of shares of Common Stock, rounded up to the
next whole share, whose Fair Market Value is equal to the minimum amount of

 



--------------------------------------------------------------------------------

withholding taxes due, (b) by direct payment to Computershare Shareholder
Services of the amount of any taxes required to be withheld with respect to such
exercise, or (c) by a combination of shares and cash. Regardless of any action
the Company or Optionee’s employer (“Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to Optionee’s participation in the Plan and leally
applicable to Optionee (“Tax-Related Items”), Optionee acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by Optionee is
and remains Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Optionee further acknowledges that the
Company and/or the Employer (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting, or exercise of the Option, the
subsequent sale of Shares acquired under the Plan and the receipt of dividends,
if any; and (b) does not commit to and is under no obligation to structure the
terms of the Option or any aspect of the Option to reduce or eliminate
Optionee’s liability for Tax-Related Items, or achieve any particular tax
result. Further, if Optionee has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

No payment will be made to Optionee (or his or her estate or beneficiary) for an
Option unless and until satisfactory arrangements (as determined by the Company)
have been made by Optionee with respect to the payment of any Tax-

Related Items obligations of the Company and/or the Employer with respect to the
Option. In this regard, Optionee authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

(i) withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company or the Employer; or (ii) withholding from proceeds of
the sale of Shares acquired upon exercise of the Option, either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization); or (iii) withholding in
Shares to be issued upon exercise of the Option; or (iv) surrendering
already-owned Shares having a Fair Market Value equal to the Tax-Related Items
that have been held for such period of time to avoid adverse accounting
consequences.

If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Optionee is deemed to have been issued the full number of Shares purchased for
tax purposes, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of the
Optionee’s participation in the Plan. Optionee shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Optionee’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this section.
Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items.

 



--------------------------------------------------------------------------------

If the Optionee is a statutory insider of the Company for the purposes of
Section 16 of the Securities Exchange Act of 1934, the Committee may impose such
limitations and restrictions as it deems necessary or appropriate with respect
to the delivery or withholding of shares of Common Stock to meet tax withholding
obligations.

3.3 As soon as practicable after each exercise of Stock Options and compliance
by the Optionee with all applicable conditions, including, but not limited to,
the satisfaction of all withholding obligations, the Company will mail or cause
to be delivered or electronically transmitted to the Optionee, at the address
specified by the

Optionee in writing, the number of shares of Common Stock which the Optionee
shall be entitled to receive (subject to reduction for withholding, if any, as
provided in Section 3.2) upon such exercise under the provisions of the Stock
Option Agreement. Such shares, and any certificates issued to evidence such
shares, shall be registered in the name of the Optionee or such other person or
entity as the Optionee shall specify at the time such Stock Options are
exercised.

3.4 The exercise of Stock Options is subject to the Company’s Insider Trading
Policy.

 

 

SECTION 4: Termination of Employment

 

 

4.1 In the event of Termination of Employment of the Optionee other than by
reason of death, Disability, or Retirement, the right of the Optionee to
exercise the Stock Options that the Optionee was entitled to exercise upon
Termination of Employment shall terminate on the 30th day (or, if such day is
not a business day, the next business day) after the date of such Termination of
Employment, but in no event may such Stock Options be exercised after the
expiration of the Option Period. To the extent the right to exercise all or any
of the Stock Options has not vested as of the date of Termination of Employment,
such right shall expire on the date of Termination of Employment.

4.2 In the event of an Optionee’s Termination of Employment by reason of
Disability, the Stock Options shall continue to vest in accordance with the
schedule set forth in the Stock Option Agreement and the right of the Optionee
to exercise the Stock Options shall continue, but in no event may

such Stock Options be exercised after the expiration of the Option Period.

4.3 In the event of an Optionee’s Termination of Employment by reason of
Retirement, the right of the Optionee to exercise the vested Stock Options shall
continue, but in no event may such vested Stock Options be exercised after the
expiration of the Option Period. Any unvested Stock Options are forfeited upon
Retirement.

4.4 In the event of the death of the Optionee, all outstanding Stock Options
shall vest in full and the right of the Optionee’s beneficiary (as defined in
the Plan) to exercise the Stock Options shall terminate upon the expiration of
twelve months from the date of the Optionee’s death, but in no event may such
Stock Options be exercised after the expiration of the Option Period.

4.5 In the event of Termination of Employment, the Committee, in its sole

 



--------------------------------------------------------------------------------

discretion, shall have the right (but shall not in any case be obligated),
exercisable on or any time after the date of grant of the Stock Options, to
permit the Stock Options to be exercised, in whole or in part, after the

expiration date described in Section 4.1 or Section 4.4, but not after the
expiration of the Option Period.

 

 

SECTION 5: Miscellaneous

 

 

5.1 The number and kind of Option Shares issuable upon the exercise of the Stock
Options and the exercise price for such shares shall be appropriately adjusted
to reflect any stock dividend, stock split, combination or exchange of shares,
merger, consolidation or other change in capitalization with a similar
substantive effect upon the shares issuable upon the exercise of the Stock
Options as set forth in the Plan. In the event of a Change in Control (as
defined in the Plan), each outstanding Option shall be assumed or an equivalent
Option substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Committee may cause any or all of such
Options to become fully exercisable immediately prior to the consummation of
such transaction and all forfeiture restrictions on any or all of such Options
to lapse. If an Option is exercisable in lieu of assumption or substitution in
the event of a Change in Control, the Committee shall notify the Optionee that
the Option shall be fully exercisable beginning prior to the Change in Control
contingent on the occurrence of the Change in Control, and the Option shall
terminate on the Change in Control. An Option shall be considered assumed if,
following the Change in Control, the Option confers the right to purchase or
receive, for each share of Common Stock subject to the Option immediately prior
to the Change in Control, the consideration (whether stock, cash, or

other securities or property) received in the Change in Control by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Change in Control was not
solely common stock of the successor corporation or its parent, the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Option, for each share of
Common Stock subject to an Option, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

5.2 Whenever the word “Optionee” is used in any provision of the Stock Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Stock Options may be transferred by will or by the laws of descent and
distribution or pursuant to Section 5.3 hereof, the word “Optionee” shall be
deemed to include such person or persons.

5.3 The Stock Options granted hereunder are not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and are
exercisable during

 



--------------------------------------------------------------------------------

the Optionee’s lifetime only by the Optionee, except that the Stock Options may
be transferred by the Optionee, without payment of consideration, to immediate
family members or to trusts or partnerships for such family members, provided
that if so transferred, the Options shall not be transferable by the transferee.
Except as provided in this paragraph, no assignment or transfer of the Stock
Options granted hereunder, or of the rights represented thereby, whether
voluntary or involuntary, by the operation of law or otherwise (except by will
or the laws of descent and distribution or to such immediate family members or
to such trusts or partnerships for such family members) shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon any such assignment or transfer the Stock Options shall terminate and
become of no further effect.

5.4 The Optionee shall not be deemed for any purpose to be a stockholder of the
Company in respect of any shares as to which the Stock Options evidenced hereby
shall not have been exercised, as herein provided, until such shares have been
issued to Optionee by the Company hereunder.

5.5 The existence of the Stock Options shall not affect in any way the right or
the power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

5.6 Notwithstanding any other provision hereof, the Optionee hereby agrees that
the Optionee will not exercise the Stock Options, and that the Company will not
be obligated to issue any shares to the Optionee hereunder, if the exercise
thereof or the issuance of such shares shall constitute a violation by the
Optionee or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Committee
shall be final, binding and conclusive. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
in the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Stock Options or the
issuance of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

5.7 The Optionee shall deliver to the Committee, upon demand by the Committee,
at the time of delivery of Option Shares acquired pursuant to Stock Options
evidenced hereby, a written representation that the shares to be acquired are to
be acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any such shares shall be a condition precedent to the right of Optionee to
receive any shares. All certificates for Option Shares delivered under the Plan
shall be subject to such restrictions as the Committee may deem advisable under
any applicable federal or state securities law, and the Committee may cause a
legend or legends to be endorsed on any such certificates making appropriate
reference to such restrictions.

5.8 No amounts of income received by an Optionee pursuant to the Stock Option
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other

 



--------------------------------------------------------------------------------

employee benefit plan of the Company or any of its affiliates, unless otherwise
expressly provided in such plan.

5.9 Nothing in the Plan or in the Stock Option Agreement shall confer upon the
Optionee the right to continue in the employ of the Company or any Subsidiary or
affect any right that the Company or a Subsidiary may have to terminate the
employment of the Optionee.

5.10 The Board may at any time terminate the Plan or any part thereof and may,
from time to time, amend the Plan as it may deem advisable; provided, however,
the termination or amendment of the Plan shall not, without the consent of the
Optionee, adversely affect the Optionee’s rights under the Stock Option
Agreement.

5.11 Every notice or other communication relating to the Stock Option Agreement
shall be in writing and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by the party in
a notice mailed or delivered to the other party as herein provided; provided
however, that unless and until some other address be so designated, all notices
or communications by Optionee to the Company shall be mailed, faxed or delivered
to Company at its executive offices directed to the attention of Executive Vice
President, General Counsel and Secretary, or his designee, and all notices or
communications by the Company to the Optionee may be given to the Optionee
personally or may be mailed or delivered to the Optionee at the address printed
by the Optionee on the Stock Option Agreement unless the Optionee, in writing,
provides the Company with a different address.

5.12 Nothing in the Stock Option Agreement, these Terms and Conditions or
otherwise shall obligate the Committee to

vest any of the Stock Options, or to permit the Stock Options to be exercised
other than in accordance with the terms hereof or to grant any waivers of the
terms of the Stock Option Agreement, regardless of what actions the Company, the
Board or the Committee may take or waivers the Company, the Board or the
Committee may grant under the terms of or with respect to any stock options now
or hereafter granted to the Optionee or any other person.

5.13 The terms of the Plan shall govern the Stock Option Agreement and the Stock
Options. In the event any provisions of the Stock Option Agreement or the Stock
Options shall conflict with any term in the Plan as constituted on the date of
the Stock Option Agreement, the term in the Plan as constituted on the date of
the Stock Option Agreement shall control. Except as set forth in the Plan, the
terms of the Stock Options may not be changed so as to materially decrease the
value of the Stock Options without the express approval of the Optionee. The
Stock Option, Option Shares and any proceeds therefrom shall be subject to the
provisions of any claw-back policy implemented by the Company, as contemplated
by the Plan.

5.14 No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of the Stock Option
Agreement, including these Terms and Conditions, or the Stock Options or any
rule or procedure established by the Committee.

5.15 Wherever possible, the Stock Option Agreement, including these Terms and
Conditions, and the Stock Options shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of thereof shall
be held to be prohibited by or invalid under applicable law, then (a) such
provision shall be deemed amended to accomplish the objectives of the

 



--------------------------------------------------------------------------------

provision as originally written to the fullest extent permitted by law and
(b) all other provisions of the Stock Option Agreement, including these Terms
and Conditions, and the Stock Options shall remain in full force and effect.

5.16 The Stock Option Agreement shall be governed by the laws of the State of
Delaware applicable to agreements made and performed wholly within the State of
Delaware (regardless of the laws that might otherwise govern under applicable
conflicts of law principles).

5.17 The Stock Option Agreement, including these Terms and Conditions, sets
forth a complete understanding between the parties with respect to its subject
matter and supersedes all prior and contemporaneous agreements and
understandings with respect thereto. Except as expressly set forth in the Stock
Option Agreement, the Company makes no representations, warranties or covenants
with the Optionee with respect to the Stock Option Agreement or its subject
matter, including with respect to the current or future value of the shares
subject to the Stock Options. Any modification, amendment or waiver to the Stock
Option Agreement will be effective only if it is in

writing signed by the Company and the Optionee. The failure of any party to
enforce at any time any provision of the Stock Option Agreement shall not be
construed to be a waiver of that or any other provision of the Stock Option
Agreement.

5.18 The Stock Option Agreement may be executed by the Company by facsimile
signature. The Stock Options will be subject to these terms and conditions and
the Plan whether or not this Stock Option Agreement is executed by you or the
Company.

5.19 The Company may, in its sole discretion, decide to deliver any documents
related to Options awarded under the Plan or future options that may be awarded
under the Plan by electronic means or request Optionee’s consent to participate
in the Plan by electronic means. Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 